Citation Nr: 0316744	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from February 1967 to 
December 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which evaluated the appellant at 50 
percent.  

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A Board hearing, via video teleconference (VTC), was held in 
January 2003 before the undersigned, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7101(c) (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.


REMAND

There has been a significant change in the law since the 
appellant filed his claim in October 2000.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This change in 
the law is potentially applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

During the January 2003 VTC, the appellant testified that he 
started mental health therapy in June 2002, after his May 
2002 VA mental examination, and he has attended weekly 
sessions since.  Transcript, pp. 4-5.  Although a letter from 
the appellant's VA therapist has been associated with the 
case file, the treatment records and notes of the appellant's 
therapy have not.  Further, during the initial review of the 
appellant's case, the Board noted that, while the May 2002 
supplemental statement of the case (SSOC) sets forth the 
general provisions of the VCAA, the appellant has not been 
formally advised via a letter, which sets forth the notice 
criteria of the VCAA.  The notice provided to the appellant 
must, in addition to stating the general provisions of the 
VCAA, specifically inform the appellant what evidence the RO 
will attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.

2.  Contact the appropriate section of 
the VA medical facility at Manchester, 
New Hampshire, and obtain all treatment 
records related to the appellant's PTSD 
therapy for the period June 2002 to the 
present and associate them with the claim 
file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should also provide a multi-
axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  In offering this 
assessment, the examiner should comment 
on the impressions contained in the 
December 2000 and May 2002 VA psychiatric 
examination reports, as well as in the VA 
outpatient treatment records.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  After the above is complete, review 
the appellant's claim again and, if the 
benefit sought on appeal remains denied, 
issue the appellant a SSOC and return the 
case to the Board for further review, if 
all is in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


